Citation Nr: 0808494	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-29 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for dental decay (claimed 
as dental condition), to include as secondary to service-
connected spondylolisthesis for compensation purposes.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1989 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The veteran's dental disability, manifested by a history of 
dental decay and loss of teeth, is not a disability for which 
VA disability compensation is payable.


CONCLUSION OF LAW

Service connection and payment of disability compensation for 
a dental disability, manifested by a history of dental decay 
and loss of teeth, is precluded by law.  38 U.S.C.A. §§ 1110, 
1712, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.310, 3.381, 17.161 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for a dental condition.  The Board 
notes that the veteran's informal claim was received in March 
2005.  Later that month, prior to its adjudication of this 
claim, the RO provided notice to the claimant regarding the 
VA's duty to notify and to assist.  The Board notes that the 
March 2005 VCAA notice contained information necessary to 
substantiate a claim for secondary service connection, but 
the letter failed to include language as to establishing a 
claim for direct service connection.

If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  

In this case, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, he has been 
represented throughout his appeal, and he has been provided 
information regarding the requirements necessary to 
substantiate a claim for direct service connection on several 
occasions, to include the July 2005 rating decision and the 
August 2005 statement of the case.  Further, the veteran's 
attorney in this case has demonstrated actual knowledge of 
the requirements for service connection on a direct basis.  
In this regard, in the veteran's July 2005 notice of 
disagreement, the attorney specifically argues that not only 
should his claim be considered on a secondary service 
connection basis, but also on a direct incurrence basis.  He 
asserts that the veteran's dental problems started in service 
when he underwent a root canal, that he was seen in service 
for mouth sores, and that his dental condition worsened in 
the years following the root canal to the point where most of 
the tooth enamel came off around 1996-1997.  He noted further 
that the veteran had been to the VA medical center since 
discharge to have his abscessed teeth checked.  Thus, the 
Board finds that any error in the VCAA notice letter 
regarding direct service connection has been rendered 
harmless.  

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  Further, the claimant's service 
medical records and pertinent post-service medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.




II. Service Connection

The veteran filed an informal claim for service connection 
for dental decay, loss of teeth, in March 2005.  The Court 
held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  In general, 
replaceable missing teeth, periodontal disease and the like 
are not considered to be disabilities for purposes of 
compensation.  Specifically, with respect to dental 
disabilities, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease, 
are not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.161, 3.381.  Veterans 
having a service-connected, noncompensable dental condition 
determined to be the result of combat wounds or other service 
trauma will be eligible for VA dental care on a Class II(a) 
basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  
For these purposes, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during military service. 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1).  

The Board notes that although the veteran has perfected an 
appeal as to a claim for service connection for a dental 
disorder for compensation purposes, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  
However, in this case, the veteran has not requested service 
connection for dental decay for treatment purposes, and 
further, the veteran indicated in his March 2005 claim that 
he has been treated by the VA Medical Center in Grand Island 
from 2004 to the present for his teeth.  See also January 
2005, February 2005, April 2005 and May 2005 VA dental 
treatment records indicating that the veteran was receiving 
Class VI dental treatment.

As to the veteran's compensation claim, the threshold 
question to be answered in this case is whether or not the 
veteran has presented a legal claim for a VA benefit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he has not done 
so, his appeal must be denied. As explained below, the Board 
finds that he has not submitted such a claim.

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 
38 C.F.R. § 17.161(a).  As noted, the types of dental 
disorders that may be compensable include irreplaceable 
missing teeth, and disease or damage to the jaw.  38 C.F.R. § 
4.150, Diagnostic Codes 9900-9916.  Missing teeth may be 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  

Service medical records show that the veteran's teeth were 
acceptable on enlistment examination.  Additional service 
medical records show treatment for gross dental caries in 
February 1990 and he was seen for slight irritation of the 
tongue which was rubbing against the lower anterior teeth in 
June 1990.  Further, the veteran was afforded a VA dental 
examination in June 2005.  The examiner noted a review of the 
veteran's VA medical record.  The veteran noted that the only 
treatment he had received during his period of active duty 
was root canal therapy.  He went on to state that all of his 
teeth were extracted in 2005 as a result of decay and broken 
down teeth, after which he explained that the enamel had come 
off of his teeth.  The veteran noted that the dental 
condition may have been hereditary in nature.  The examiner 
noted that VA progress notes of recent dental procedures 
indicated a diagnosis of caries prior to full mouth 
extraction.  According to the examiner, the veteran had a 
past history of dental decay, and that such history was 
neither incurred in nor aggravated by the veteran's period of 
active service.

When, as here, the law is dispositive of the claim, it must 
be denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The 
veteran does not have a service-connected dental disorder for 
which compensation can be afforded.  Further, there is no 
competent evidence that the veteran has irreplaceable missing 
teeth or that his loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  Instead, according 
to the June 2005 VA examination, the veteran has loss of 
teeth due to dental caries and now has complete maxillary and 
mandibular dentures.  Moreover, there is no competent 
evidence, nor does the veteran contend, that he suffered 
inservice injury or disease of the jaw, or any of the other 
conditions listed as compensable dental and oral conditions 
under the rating schedule.  See 38 C.F.R. § 4.150.  Finally, 
the veteran has not provided any evidence of an etiological 
nexus between his dental condition and his period of active 
service.  Accordingly, service condition for a dental 
disorder, on a direct basis, must be denied.

With respect to secondary service connection, in the 
veteran's March 2005 claim, he stated that his dental 
condition was the result of hardware in his back related to 
his service-connected back disability that allowed his teeth 
to become infected.  The Board notes that secondary service 
connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.   38 C.F.R. § 3.310(a).   With regard to 
the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Although the veteran believes that tooth decay is the result 
of his service-connected grade I spondylolisthesis, L5-S1, 
his belief alone does not constitute probative evidence of 
such a fact.  The resolution of issues which involve medical 
knowledge, such as the diagnosis of disability and 
determination of medical etiology, must be addressed by 
medically trained individuals.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Greater probative weight is 
afforded the opinion of the VA dental examiner who stated 
that the veteran's tooth decay and resulting lost teeth were 
not the result of his service-connected grade I 
spondyloisthesis, L5-S1.  Instead, the examiner stated simply 
that the veteran had a past history of dental decay.

The regulations listed above specifically prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth.  There is no evidence of 
any ancillary injury or residual impact involving the palate, 
the jaw, or other bone or muscles of the mouth.  The veteran 
does not allege that he sustained trauma to his teeth or 
mouth during service, therefore, the dental conditions such 
as what the veteran has (carious teeth and periodontal 
disease) are service connectable only for treatment purposes, 
not for compensation purposes.  The Board is bound by the 
regulations of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  Where the law and not the evidence is dispositive of 
the issue before the Board, as in this case, the claim must 
fail due to the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis, supra.  Accordingly, 
the veteran's appeal as to this issue is denied.
.


ORDER

Service connection for dental decay (claimed as a dental 
condition) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


